Citation Nr: 0701927	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  06-17 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

The issue of service connection for tinnitus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not first manifest within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and sensorineural hearing loss may not be 
presumed to have been incurred or aggravated in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist provisions 
per the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2006.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In addition, organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
is not necessary that the appellant have a hearing loss 
disability during service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  However, it is necessary to establish a nexus 
between current disability and service.  Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records reveal no ear disease or injury 
during service.  In August 1944, the veteran was examined.  A 
whispered voice hearing test was 15/15, bilaterally.  The 
examiner specifically indicated that there was no ear disease 
or defect.  In December 1945, the veteran was examined.  A 
whispered voice hearing test was 15/15, bilaterally.  The 
examiner specifically indicated that there was no ear disease 
or defect.  In May 1947, the veteran was afforded a 
separation examination.  A whispered voice hearing test was 
15/15, bilaterally.  The examiner specifically indicated that 
there was no ear disease or defect.  

During the one year presumptive period after service, hearing 
loss disability was not manifest nor diagnosed.  

In October 1959, the veteran underwent an annual certificate 
examination.  He stated that he had ears, nose, or throat 
trouble.  However, he did not specify that he had any 
difficulty with hearing acuity.  

In February 2006, the veteran was afforded a VA examination.  
At this time, hearing loss disability was first shown as 
contemplated within 38 C.F.R. § 3.385.  The examiner 
indicated that the veteran reported a history of noise 
exposure during service from using guns and artillery.  There 
was also a history of post-service noise exposure due to 
exposure to industrial air handlers and large equipment 
although reportedly not routinely.  The veteran related that 
his father and brother had hearing loss.  With regard to his 
own hearing, the veteran reported that he began to notice 
trouble with his hearing approximately 10 years earlier.  

The examiner reviewed the service medical records.  The 
examiner also discussed the inservice and post-service noise 
exposure and the history of hearing loss within the veteran's 
family.  The examiner noted the veteran's report that he 
first noticed hearing loss 10 years earlier.  The examiner 
opined that it was not as likely as not that hearing loss 
occurred during or as a result of military service.  The 
examiner indicated that the hearing loss was not tied to 
acoustic trauma.  

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

There is no competent medical evidence of any link between 
his current diagnosis and service.  As noted, the veteran is 
not competent to make this causal link or to state the 
etiology of his currently diagnosed hearing loss disability.  
The competent medical evidence shows that hearing loss 
disability is not related to service.  The VA examiner stated 
that it was not as likely as not that hearing loss occurred 
during or as a result of military service.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included review of the claims file.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).

The veteran and his representative assert that whispered, 
spoken, and coin testing are all invalid hearing tests.  
Thus, inservice hearing tests should be disregarded.  
Further, they state that the veteran is not obligated to show 
inservice hearing loss.  They indicate that no hearing 
protection was worn during service.  They maintain that while 
the veteran waited many years to file a claim, he did not 
take the time to have an examination until it reached the 
point that hearing aids were necessary.  They also assert 
that there was minimal post-service noise exposure.  The 
veteran stated that his father's and brother's hearing loss 
were related to post-service employment.  

The veteran reported to the VA examiner in detail his service 
and post-service noise exposure.  The veteran is competent to 
report noise exposure.  The Board finds that what the veteran 
reported to the examiner appears to be accurate in his 
personal opinion as the report of such, as noted, is 
detailed.  The veteran also reported his familial history of 
hearing loss.  He is competent to report that information.  
Although the veteran later indicated that the hearing loss of 
family members was due to noise exposure at their employment, 
he is not competent to make that medical assessment.  The 
veteran initially related that he first noticed difficulty 
with hearing 10 years ago.  The veteran is competent to 
report when his hearing problems were initially noticeable.  
See Layno.  Although he later reported that what he meant was 
that his hearing had worsened to the point where he needed 
hearing aids 10 years earlier and that his hearing was bad 
before that time, there is still no competent evidence 
relating any current hearing loss to the veteran's military 
service.  The examiner considered the veteran's history as he 
reported at the time of the examination in light of the 
objective and contemporaneous evidence of record and 
examination of the veteran and then rendered a competent 
medical opinion.  See Cohen.  The record does not indicate 
that the veteran has the medical expertise to dispute the 
medical basis of the VA examiner's conclusions.  

The assertion was made that the inservice hearing tests were 
not valid and less sophisticated than current testing.  
Nevertheless, the inservice examiners all reported that there 
was no ear defect or disease.  There is nothing invalid 
regarding those assessments.  Further, the medical expert in 
this case, the VA examiner, has opined that current hearing 
loss disability is not attributable to service or to acoustic 
trauma.  

In sum, the competent evidence does not establish that 
hearing loss disability or disease began in service or within 
one year of separation.  The service medical records showed 
no ear injury or disease.  Thus, there was no chronic ear 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  Rather, the record establishes that many 
decades after such separation, the veteran currently has 
hearing loss disability.  Despite the veteran's contentions 
that he had hearing loss due to service, the record is devoid 
of supporting evidence.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  


REMAND

In the March 2006 rating decision, service connection was 
denied for tinnitus.  In the veteran's May 2006 substantive 
appeal, the veteran appears to express disagreement with that 
decision.  

Thus, the veteran has submitted a notice of disagreement as 
to the issue of entitlement to service connection for 
tinnitus.  As such, a statement of the case must be issued.  
The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  In addition, a VCAA letter which complies with 
Dingess/Hartman and any other applicable Court precedent 
should also be sent to the veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

The veteran should be sent a statement of the 
case as to the issue of entitlement to 
service connection for tinnitus in accordance 
with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the veteran perfects his 
appeal by submitting a timely and adequate 
substantive appeal on this issue, then the 
claim should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


